Beck, J.
1. Evidence: parol to aid minutes of school board. I. The plaintiff at the trial introduced in evidence the minutes of the proceedings of the board of direc tors district township of East River. It showed that a certain motion was adopted, but fape(j gPo^ wbat the motion was. Plaintiff' was permitted to show, against defendants’ objection, by the witness who was secretary when the motion was adopted, that it was to the effect that a new school-house he built in district No. 1, and the old house be removed to district No. *2139. The admission of this evidence is now complained of by defendants. We think the court below ruled correctly. There was an apparent omission in the minutes, which was supplied by the evidence. The oral evidence did not impeach, contradict, or vary the contents of the minutes. It simply supplied an evident omission, and thereby applied it to its proper subject, — the record of the vote of the directors.
2. -: cumulative: exclusion of: error without prejudice. II. The defendants offered to prove that the directors had not complied with the vote to remove the school-house, for the reason that they had intended, pursuant to a petition presented to them, to redistrict the district township. The evidence was rejected. The facts proposed to be proved were testified to by other witnesses, except as to the petition. The material fact, the purpose which constituted their reason for failing to act, was testified to by other witnesses, and was before the court. Defendants were not prejudiced, therefore, by the ruling, so far as that fact was concerned. The other fact, the presentation'of a petition, would not affect their determination to make new districts. We conclude that defendants suffered no prejudice from the ruling.
3. Practice on Appeal: certification of evidence. III. No other objections are urged against the judgment, except that it is not sufficiently supported by the evidence. abstract fails to show that we have before us a^ the testimony. It is nowhere so stated, cei.^i¿cate 0f the judge, or a part of the bill of exceptions, is printed as a part of the abstract. It shows that the bill of exceptions contains all the evidence. We have often held that this is not sufficient to show that the abstract contains all the evidence.
The judgment of the district court is
Affirmed.